         Case 2:20-mc-00031-MTL Document 23 Filed 08/21/20 Page 1 of 8



 1   Amy M. Wilkins (SBN 022762)
     Laura C. Brosh (SBN 031486)
 2   THE WILKINS LAW FIRM, PLLC
     3300 N. Central Ave., Ste. 2600
 3   Phoenix, AZ 85012
 4   Tel: 602-795-0789
     awilkins@wilkinslaw.net
 5   lbrosh@wilkinslaw.net

 6   Attorneys for Top Class Actions, LLC
 7

 8                        IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE DISTRICT OF ARIZONA

10   In Re: 3M Combat Arms Earplug Liability
     Litigation                                        Case No. 2:20-MC-00031-MTL
11
     Case No. 3:19-md-02885-MCR-GRJ                    SUPPLEMENTAL BRIEF ON
12                                                     STANDING
13   Northern District of Florida Pensacola            (Hon. Michael T. Liburdi)
     Division
14

15

16
             Pursuant to the Court’s August 19, 2020 Order (Doc. 22), non-party Top Class
17
     Actions, LLC (“TCA”), provides this Supplemental Brief on whether TCA has standing to
18
     assert privilege claims. In a word, yes. The attorney-client privilege belongs to the client.
19
     The client’s lawyer has standing to assert and protect that privilege on behalf of the client.
20
     A lawyer’s agent (like TCA) likewise has standing to assert that privilege on behalf of its
21
     principal.
22
             Although TCA believes, and argues below, that it does have standing, lead counsel
23
     in the multi-district litigation is today filing a notice to tag this case for the MDL so that the
24
     issues may be decided by Judge Rodgers in the Northern District of Florida.1 Importantly,
25
     if the Court finds TCA does not have standing, then there is not a party involved in the case
26
27
     1
      TCA understands that Plaintiffs’ counsel is filing its “Notice of Potential Tag-Along
28   Action” today, August 21, 2020.
         Case 2:20-mc-00031-MTL Document 23 Filed 08/21/20 Page 2 of 8



 1
     in this Court who may properly assert it. Plaintiffs’ counsel in the MDL do have that
 2
     standing, and they should be permitted to assert the privilege on behalf of their clients. As
 3
     this issue involves privilege relating to the plaintiffs in the MDL, and because 3M consented
 4
     to centralization of all cases in the MDL, Judge Rodgers should decide the issues in the
 5
     motion to compel.2 TCA has filed a motion to continue the hearing set for August 24, 2020,
 6
     to allow time for the case to be transferred.
 7
                                                  Analysis
 8
          I.      An Agent of the Lawyer Has Standing and a Duty to Assert the Privilege
 9
               It is well-settled that the attorney-client privilege belongs to the client. Either the
10
     client or his lawyer may invoke the privilege personally or—importantly—through an
11
     agent:
12
                      (1) When an attempt is made to introduce in evidence or
13
                      obtain discovery of a communication privileged under § 68:
14
                      (a) A client…may invoke or waive the privilege, either
15                    personally or through counsel or another authorized agent.
16                    (b) A lawyer, an agent of the lawyer, or an agent of a client
17                    from whom a privileged communication is sought must
                      invoke the privilege when doing so appears reasonably
18                    appropriate…
19   RESTATEMENT (THIRD) OF THE LAW GOVERNING LAWYERS § 86 (emphasis added).
20             The Restatement provides that the lawyer or agent “must” invoke the privilege. Id. §
21   86(1)(b). The comments to this section make plain that the “client’s lawyer has both
22   standing and usually a duty to assert the privilege.” Id. § 86 cmt. c; see also Fisher v. United
23

24
     2
25    The United States Judicial Panel on Multidistrict Litigation’s Transfer Order for In re:
     3M Combat Arms Earplug Products Liability Litigation provides, “All responding parties
26
     support centralization.” It further provides, “Centralization will eliminate duplicative
27   discovery; prevent inconsistent pretrial rulings on Daubert issues and other pretrial
     matters; and conserve the resources of the parties, their counsel, and the judiciary.” The
28   Transfer Order is attached as Exhibit A to TCA’s Aug. 21, 2020 Motion to Continue.
                                                     2
      Case 2:20-mc-00031-MTL Document 23 Filed 08/21/20 Page 3 of 8



 1
     States, 425 U.S. 391, 402 n.8 (1976) (noting that “it is universally accepted that the attorney-
 2
     client privilege may be raised by the attorney”).
 3
                Section 86 provides the lawyer or agent “must” invoke the privilege. If the agent has
 4
     no standing, the agent cannot invoke the privilege. Likewise, the RESTATEMENT (SECOND)
 5
     OF   AGENCY § 395 makes plain that the agent has a duty not to disclose information
 6
     “acquired by him during the course of or on account of his agency”:
 7
                       Unless otherwise agreed, an agent is subject to a duty to the
 8
                       principal not to use or to communicate information
 9                     confidentially given him by the principal or acquired by him
                       during the course of or on account of his agency or in
10                     violation of his duties as agent, in competition with or to the
11                     injury of the principal, on his own account or on behalf of
                       another, although such information does not relate to the
12                     transaction in which he is then employed, unless the
                       information is a matter of general knowledge.
13

14   Id. If the agent has this duty not to disclose confidential information, the agent also has a
15   duty not to disclose privileged information. If the agent has no standing to assert that
16   information is confidential, then again, this duty is meaningless. And if the agent has no
17   standing to assert the privilege, then the privilege is endangered any time the lawyer uses
18   an agent to assist with litigation.
19
          II.      Cases Interpreting Whether an Agent Has Standing Look at the Agency
20                 Relationship

21              Courts evaluating whether an agent can properly assert standing look to the agency

22   relationship. In its Order (Doc. 22), the Court cited to Avago Techs. Gen. IP Pte. Ltd. v.

23   Elan Microelectronics Corp., No. C04-05385RMWHRL, 2007 WL 841785 at *2 (N.D.

24   Cal. Mar. 20, 2007), for the proposition that only the client can assert attorney-client

25   privilege. Notably, this case also recognizes that “An attorney or other representative of

26   a client can claim the attorney-client privilege on the client’s behalf…” Id. at *2

27   (emphasis added).

28
                                                     3
      Case 2:20-mc-00031-MTL Document 23 Filed 08/21/20 Page 4 of 8



 1
            In Avago, the court held that defendant could not assert privilege on behalf of
 2
     another company when defendant was not the agent of that company. In that case,
 3
     defendant (Elan) asserted attorney-client privilege on behalf of Leashin, a company
 4
     independent from Elan. Id. The court held that because “[E]lan is in no sense the
 5
     representative of Leashin,” Elan did not have standing to assert the attorney-client
 6
     privilege on Leashin’s behalf. Id.
 7
            The matter before this Court is distinguishable. In Avago, the individual asserting
 8
     the attorney-client privilege did not represent the holder of the privilege in any meaningful
 9
     way. Here, TCA is the agent of the law firms who asked TCA to assist with signing up
10
     potential new plaintiffs. TCA and the law firms do have a relationship, and TCA is their
11
     agent. TCA is acting as an agent of the law firms, and therefore can (and, in fact, must)
12
     assert the attorney-client privilege to the same extent that the law firms themselves could
13
     assert the privilege.
14
            In United States v. Kovel, 296 F.2d 918 (2d Cir. 1961), the Second Circuit permitted
15
     an agent of a law firm to assert the attorney-client privilege. Mr. Kovel was a former IRS
16
     agent employed by the law firm for his accounting skills. Id. at 919. The law firm
17
     represented one Mr. Hopps, who was the subject of a grand jury investigation. As part of
18
     the investigation, Mr. Kovel was subpoenaed to appear before the grand jury. Id. During
19
     the grand jury proceedings, Mr. Kovel was asked questions regarding Mr. Hopps’ assets
20
     and financial situation. Id. at 920. Mr. Kovel refused to answer these questions, claiming
21
     attorney-client privilege. Id. at 919. Due to Mr. Kovel’s failure to answer the questions,
22
     the court held Mr. Kovel in criminal contempt of court. Id. This decision was appealed.
23
     Id.
24
            In addressing the applicability of attorney-client privilege, the Court of Appeals for
25
     the Second Circuit held, “The presence of the accountant is necessary, or at least highly
26
     useful, for the effective consultation between the client and the lawyer which the privilege
27
     is designed to permit.” Id. at 922. The Court explained, “What is vital to the privilege is
28
                                                  4
      Case 2:20-mc-00031-MTL Document 23 Filed 08/21/20 Page 5 of 8



 1
     that the communication be made in confidence for the purpose of obtaining legal advice
 2
     from the lawyer.” Id. The Court found that not only was Kovel able to assert the privilege,
 3
     but that the privilege applied to communications from clients to Mr. Kovel if such
 4
     communications were made for the purpose of obtaining legal advice. Id.
 5
            The critical question in Kovel was whether the communications at issue were
 6
     made in confidence for the purpose of obtaining legal advice from the lawyer. As
 7
     explained in TCA’s response to the motion to compel, the communications here were
 8
     likewise made in confidence to obtain legal advice from law firms. The entire purpose
 9
     of a client submitting information via Top Class Actions’ website is to seek legal
10
     advice. The law firms representing the plaintiffs in the MDL contracted with Top Class
11
     Actions to assist in them in connecting potential plaintiffs with the lawyers. As the
12
     agent of the lawyers, communications received from the plaintiffs and potential
13
     plaintiffs fall under the protection of attorney-client privilege, and Top Class Actions
14
     has standing to assert this privilege on behalf of the clients.
15
            Last, in In re Grand Jury Subpoenas, 265 F. Supp. 2d 321 (S.D.N.Y. 2003), the
16
     court allowed a third-party PR firm to assert the privilege on behalf of the law firm’s
17
     client. The PR firm represented the law firm, and the law firm represented a client who
18
     was under investigation. In that case, the government issued a subpoena to a public
19
     relations firm to attend a grand jury hearing and to produce certain documents. The PR
20
     firm advised the government attorney that a representative from the PR firm would not
21
     agree to testify and that the PR firm was refusing to produce documents because the
22
     information was protected by the attorney-client privilege. The PR firm argued that the
23
     information sought by the grand jury was generated in the course of the Firm’s
24
     engagement by the attorney representing the individual who was being investigated and
25
     was therefore privileged. The government filed a motion to compel. A representative
26
     from the PR firm appeared to testify, but objected to questions that would reveal any
27
     attorney-client privilege. The Court held “the privilege in appropriate circumstances
28
                                                   5
      Case 2:20-mc-00031-MTL Document 23 Filed 08/21/20 Page 6 of 8



 1
     extends to otherwise privileged communications that involve persons assisting the
 2
     lawyer in the rendition of legal services.” Id. at 325. To be able to assert attorney-client
 3
     privilege, the agent must prove the communication “has a nexus sufficiently close to the
 4
     provision or receipt of legal advice.” Id. at 332. Here, TCA has shown, in its Response
 5
     to the Motion to Compel, that the communications made through TCA’s website by
 6
     potential plaintiffs have a nexus sufficiently close to requesting legal advice.
 7
            C.     TCA’s Principals—the Law Firms Representing Plaintiffs in the MDL—
 8
                   Have Standing and Should Be Permitted to Be Heard on This Issue
 9          TCA does not believe there is any real issue as to whether a lawyer has standing to
10   assert the privilege on behalf of a client or potential client. The issue this Court raised is
11   whether the lawyer’s agent can do so. Assuming the Court finds TCA is the lawyer’s agent,
12   the answer should be yes.
13          Should the Court find to the contrary, the Court should permit Plaintiffs’ counsel to
14   assert it, whether in this case or in the MDL. If TCA does not have standing to assert it, then
15   there is no one in this action who can assert it. The clients should not lose their privilege
16   simply because this case was brought in a different forum.
17          As the Court is well aware, this dispute arises as part of several cases consolidated
18   into an MDL in federal court in Florida. The Panel on Multidistrict Litigation has found that
19   discovery disputes should be resolved by one judge, Judge Rodgers. This motion to compel,
20   filed in Arizona, takes the resolution of an important discovery issue away from Judge
21   Rodgers. Judge Rodgers is aware of other discovery issues raised between the parties and
22   may have context for the present dispute. Judge Rodgers should be aware that defense
23   counsel are trying to obtain privileged information about plaintiffs through counsels’ agent.
24   Moreover, if this case is heard by Judge Rodgers, counsel for the Plaintiffs will be parties
25   and can assert the privilege. Plaintiffs’ counsel is “tagging” this case for inclusion in the
26   MDL so that it may be heard by Judge Rodgers and so that Plaintiffs’ counsel have an
27   opportunity to assert the privilege.
28
                                                  6
      Case 2:20-mc-00031-MTL Document 23 Filed 08/21/20 Page 7 of 8



 1
                                               Conclusion
 2
            TCA respectfully requests the Court find it has standing to assert the privilege as the
 3
     agent of the client’s lawyers, or, in the alternative, to refrain from deciding this issue or the
 4
     motion to compel as the case will be transferred to the MDL.
 5

 6

 7          RESPECTFULLY SUBMITTED this 21st day of August, 2020.
 8
                                             THE WILKINS LAW FIRM, PLLC
 9
10                                           By: /s/ Amy M. Wilkins
                                                Amy M. Wilkins
11                                              Laura Brosh
12                                              3300 N. Central Ave., Ste. 2600
                                                Phoenix, AZ 85012
13                                              Phone: 602-795-0789
                                                awilkins@wilkinslaw.net
14                                              lbrosh@wilkinslaw.net
15
                                                  Attorneys for Top Class Actions
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   7
      Case 2:20-mc-00031-MTL Document 23 Filed 08/21/20 Page 8 of 8



 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on August 21, 2020, I electronically transmitted the
 3
     foregoing document to the Clerk of the U.S. District Court using the CM/ECF system
 4
     for filing and service to all parties/counsel registered to receive copies in this case.
 5
     By /s/ Cheryl Hays
 6
     Cheryl Hays
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   8
